Title: To George Washington from Samuel Huntington, 29 October 1779
From: Huntington, Samuel
To: Washington, George


        
          Sir,
          Philada October 29th 1779
        
        I am honour’d with your favours of the 21st instant, and have the pleasure to transmit your Excellency the enclos’d Act of

Congress of the 27th instant pass’d in consequence of the intelligence contain’d in your letter from Colo. Broadhead. I have the honour to be with the greatest respect Your Excellencys hble servt
        
          S.H. President.
        
      